Citation Nr: 1705078	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  08-13 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for erectile dysfunction, including as secondary to service-connected type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from May 1965 to February 1973.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011 and December 2012 the matter was remanded for additional development.  The case was returned to the Board in April 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for erectile dysfunction due to service, to include herbicide exposure, or in the alternative as secondary to his service-connected type 2 diabetes mellitus.

The Board initially remanded the matter in September 2011 based on a determination that the medical opinions obtained as part of a June 2009 VA examination were inadequate.  More specifically, the examiner diagnosed erectile dysfunction, but the rationale explaining the bases for the opinion was not provided and the examiner did not address whether the Veteran's type 2 diabetes mellitus aggravated his erectile dysfunction.  As part of the September 2001 remand, the Board also sought an opinion that addressed whether the erectile dysfunction is related to service, including herbicide exposure.

Subsequent to the remand, additional opinions were obtained in September 2011 and June 2012.  The Board remanded the case again in December 2012 upon finding that the new medical opinions were still deficient.  This examiner did not diagnose erectile dysfunction and did not address whether the Veteran's type 2 diabetes mellitus aggravated his erectile dysfunction.  However, he did offer a negative opinion regarding whether type 2 diabetes mellitus caused the erectile dysfunction and he included a rationale.  The examiner also offered a negative supplemental opinion in June 2012 and referred to the September 2011 examination rationale to support his opinion.

The Board's December 2012 remand instructed that the claims file be returned to the September 2011 VA examiner for supplemental opinions in order to address whether there was aggravation of erectile dysfunction by type 2 diabetes mellitus and whether erectile dysfunction existed.  If erectile dysfunction did not exist, he was to reconcile it with the June 2009 examination findings that diagnosed erectile dysfunction.

The Veteran's claims file was returned to the September 2011 VA examiner who provided additional opinions in January 2013.  He offered negative opinions in addressing whether type 2 diabetes mellitus caused or aggravated the Veteran's erectile dysfunction.  Although he offered a rationale for there being no causal connection, he did not provide a rationale for aggravation.  Instead, he referred to the rationale used for causation.  He also stated the records reflected very poor control of diabetes mellitus, but failed to address why poorly controlled diabetes mellitus did not aggravate the Veteran's erectile dysfunction.  His attempt to provide a better rationale for direct service connection for erectile dysfunction was also deficient as he again referred to his September 2011 examination and opinion to support the current opinion, despite the Board having already determined that September 2011 VA examination had been inadequate.  He also stated he had nothing further to add to his opinion and/or rationale.

A remand by the Board confers on the appellant the right to compliance with the remand orders, and the Board itself commits error, as a matter of law, in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Regrettably, despite two prior attempts to obtain the necessary opinions to adjudicate the claim, the record is still without the required evidence.


In order to achieve compliance with the Board's directives, the matter must be remanded again.  It is obvious the file should not be returned to the prior examiner as he has nothing more to say on the matter and he does not fully grasp what information is needed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify all sources, both VA and private, for erectile dysfunction treatment.  After obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of such records not already associated with the Veteran's claims file for inclusion in the evidence. 

If any evidence identified by the Veteran as being relevant to his claim is unobtainable, he should be so notified and presented with the opportunity to submit this evidence, if in his possession, for inclusion in the record.  If the identified evidence remains unobtainable, the RO/AOJ should draft an appropriate memorandum and formal finding of its unavailability and associate this document with the record.  

2.  Arrange for a VA examination with an appropriate physician to determine the likely etiology of the Veteran's erectile dysfunction.  The claims file is not to be returned to N. S, an advanced practice nurse who provided the prior opinions.

a) The examiner must review the claims file and note that the review was completed.  

b) Based on the examination, review of the claims file, and the Veteran's reported history, the examiner must address the following:

* Whether the Veteran's erectile dysfunction at least as likely as not (50 percent probability or more) is related to his military service, to include exposure to herbicides.

* Whether the Veteran's erectile dysfunction is at least as likely as not caused by the service-connected diabetes mellitus.

* Whether the Veteran's erectile dysfunction at least as likely as not is aggravated (meaning permanently worsened beyond normal progression) by the service-connected diabetes mellitus.

c) The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

d) The examiner must discuss the medical rationale for any opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Upon completion of the above, readjudicate the claim of entitlement to service connection for erectile dysfunction currently on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




